Dismissed and Opinion Filed February 1, 2021




                                         In The
                             Court of Appeals
                      Fifth District of Texas at Dallas
                                 No. 05-20-00948-CV

                IN RE KNL TRANSPORTATION, INC., Relator

           Original Proceeding from the 134th Judicial District Court
                             Dallas County, Texas
                      Trial Court Cause No. DC-19-17408

                         MEMORANDUM OPINION
                   Before Justices Myers, Molberg, and Goldstein
                            Opinion by Justice Molberg
      Before the Court is relator’s October 29, 2020 petition for writ of mandamus

in which relator challenges the trial court’s order granting real party in interest’s plea

in abatement. In its January 28, 2021 “Notice of Settlement,” relator requests that

the Court dismiss this original proceeding because the parties have resolved this

matter at mediation. Accordingly, we grant the motion and dismiss the petition.


                                             /Ken Molberg//
200948f.p05                                  KEN MOLBERG
                                             JUSTICE